DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on August 04, 2022 has been entered.
- Claims 17-36 are pending.
- Claims 17 and 27 have been amended.
- Claims 17-36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “applies an offset to the measurement, based on a time difference between a downlink reference time in a serving cell and an arrival time of the SRS from the neighboring UE (Claims 17 and 27 ). “The closest prior art found is as follows:
Loehr et al. (Pub. No. US 2014/0029586 A1)- the UE stops, according to a further, more detailed embodiment of the invention, transmitting PUSCH and/or SRS on uplink cells whose linked downlink cell is received outside the UE receiver window. Since eNodeB might not be aware of that the propagation delay difference of a serving cell relative to the reference cell is exceeding the supported UE receiver window length, the eNodeB may still schedule uplink transmissions on that corresponding uplink cell, e.g. the uplink transmissions could be scheduled from another serving cell which can be received from the mobile since (cross-carrier scheduling).
Siomina et al. (Pub. No. US 2015/0189610 A1)- Upon receiving the TA command the UE adjusts its transmission timing according to the timing advance command at the frame number specified by higher layer signaling. The UE is signaled the TA value in advance of the specified frame activation time, to allow for local processing of the command and application of the TA adjustment on the specified frame. The Node-B is also signaled the TA value and radio frame number that the TA adjustment is expected to take place.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," applies an offset to the measurement, based on a time difference between a downlink reference time in a serving cell and an arrival time of the SRS from the neighboring UE “(claims 17 and 27) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472